IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                  No. 77118-3-1
                      Respondent,
                                                  DIVISION ONE
               V.
                                                  UNPUBLISHED OPINION
 JAMIE ALLEN WALLS,

                      Appellant.                  FILED: January 14, 2019


       MANN, A.C.J. — Jamie Walls appeals the trial court's order requiring him to pay

restitution to Matthew Justiniano, the owner of a pistol Walls stole. Walls argues that the

trial court erred in ordering restitution because the pistol could have been returned to its

owner. We affirm.



       On December 5, 2014, Walls was served with a no-contact order stemming from

an arrest for assaulting his estranged wife Emma.' That same day, Walls visited

Justiniano, the former roommate of one of his friends. Walls asked to look at

Justiniano's firearms and Justiniano showed Walls a Ruger .380 pistol with a laser sight.

While Justiniano was in the bathroom, Walls stole the pistol and ran from the apartment.


     'Because the parties share the same last name, we refer to Emma Walls by her first
name.
No. 77118-3-1/2


Walls subsequently used the pistol in an incident in which he unlawfully entered

Emma's home and threatened to kill her and her boyfriend. Walls admitted that he had

stolen the pistol used in the incident from Justiniano. The King County Sheriff's Office

recovered the pistol at the scene and placed it into evidence.

        Walls pleaded guilty to first degree attempted murder, first degree burglary,

second degree assault, unlawful imprisonment, and theft of a firearm, amongst other

crimes. As part of his plea agreement, Walls agreed to pay restitution.

        The State sought restitution for the loss of Justiniano's pistol. Walls objected,

arguing that the sheriff's office possessed the firearm and could simply return the

firearm to Justiniano. The State asserted that, "under the circumstances of a crime

such as murder or an attempted murder," the policy of the sheriff's office was to retain

evidence indefinitely in the event of a retrial. The State cited as an example the

reversal of over a hundred murder convictions in King County following In re Pers.

Restraint of Andress, 147 Wash. 2d 602, 56 P.3d 981 (2002).

        So in essence, Mr. Justiniano has permanently lost that firearm because
        the sheriff's office is going to retain it as evidence in this case indefinitely.
        And I would also say that quite frankly, Mr. Walls, despite the fact that
        there is very little chance that that evidence is going to come back to have
        to be used in trial, quite frankly, the sheriff's office is not under any
        obligation to take any chances with it to save Mr. Walls $440.(21
        The trial court ordered Walls to pay approximately $440 in restitution to

Justiniano for the loss of the pistol. Walls appeals.

       2 The State also asserted that Walls was under investigation for a series of bank robberies and
speculated that the pistol could possibly become relevant evidence in other cases:
        And I don't think there's anything to suggest that this gun would have been used in any of
       those robbery attempts, but the point being that Mr. Justiniano isn't required to take back
       a firearm without having known what Mr. Walls was doing with it for several months and
        risk having it having been involved in any other criminal activity.



                                                       2
No. 77118-3-1/3




         Walls argues that the trial court erred in ordering restitution for the pistol. "A trial

court's order of restitution will not be disturbed on appeal absent abuse of discretion."

State v. Tobin, 161 Wash. 2d 517, 523, 166 P.3d 1167 (2007). Discretion is abused only

when exercised in a manifestly unreasonable manner or on untenable grounds. State v.

Enstone 137 Wash. 2d 675, 679-80, 974 P.2d 828 (1999).

        "Restitution shall be ordered whenever the offender is convicted of an offense

which results in injury to any person or damage to or loss of property." RCW

9.94A.753(5). Restitution is only allowed for losses "causally connected" to the charged

crime. State v. Kinneman, 155 Wash. 2d 272, 286, 119 P.3d 350 (2005). In general, a

causal connection exists if, but for the crime, the victim would not have incurred the

loss.3 State v. Griffith, 164 Wash. 2d 960, 966, 195 P.3d 506 (2008). However, there is no

requirement that the victim's damages be foreseeable. Enstone, 137 Wash. 2d 682-83.

         Restitution is both punitive and compensatory. Kinneman, 155 Wash. 2d at 279-80.

One aim of restitution is "to require the defendant to face the consequences of his or her

criminal conduct." State v. Velezmoro, 196 Wash. App. 552, 557, 384 P.3d 613(2016)

(quoting Tobin, 161 Wash. 2d at 524). Because the restitution statute is interpreted to

carry out statutory intent, this court does "not engage in overly technical construction

that would permit the defendant to escape from just punishment." Tobin 161 Wash. 2d at

524. The legislature intended "to grant broad powers of restitution" to the trial court.



        3 This court has utilized principles of alternative causation in certain circumstances not relevant
here. See State v. Velezmoro, 196 Wash. App. 552, 384 P.3d 613(2016), review denied, 390 P.3d 345
(2017).



                                                          3
No. 77118-3-1/4


Tobin, 161 Wash. 2d at 524 (quoting State v. Davison, 116 Wash. 2d 917, 922, 809 P.2d
1374 (1991).

        Walls argues that restitution should not be ordered because he is not the "but for"

cause of the loss of the pistol. Rather, Walls contends,"the King County Sheriffs Office

policy is responsible for the loss." But the pistol was taken into evidence because Walls

stole it and used it to commit other crimes. But for Walls's conduct, Justiniano would

not have incurred the loss of the pistol. While the decision of the King County Sheriff's

Office to permanently retain the pistol in evidence may not have been foreseeable to

Walls, a finding of foreseeability is not a necessary element of a restitution order. See

e.g., Enstone, 137 Wash. 2d at 680 (restitution was properly ordered for life-threatening

injury even if it was unforeseeable and victim's intoxication may have contributed to the

injury); State v. Lohr, 130 Wash. App. 904, 125 P.3d 977(2005)(contributory negligence

of a hotel was irrelevant to defendant's liability for extensive damage caused by leaving

a lit candle burning in a hotel room, resulting in a conviction for reckless burning).

        Walls asserts that "relevant statutes pertaining to stolen property generally, and

firearms specifically, envision the return of that property to the owner." Citing RCW

10.79.050, RCW 9.41.098(3), and RCW 63.40.010, Walls contends that the sheriff's

office had a mandatory duty to return the gun to Justiniano. But this issue was not

raised in the trial court and, therefore, has not been preserved for review. RAP 2.5(a).4



        4 In any event, the statutes cited by Walls do not control our analysis. RCW 10.79.050 involves
the requirement that stolen property be returned to the rightful owner in the event of the good faith
purchase of that property by an innocent buyer. RCW 9.41.098(3) involves a trial court's authority to
order the forfeiture of a firearm used in a crime. And RCW 63.40.010 involves the disposition of
unclaimed property by a law enforcement agency. None of these statutes govern a law enforcement
agency's authority to retain a firearm used in a crime in evidence.


                                                       4
No. 77118-3-1/5


      Affirmed.




                              lei% 4c:i
WE CONCUR:




•AVVIA.444Ad1     8..'•




                          5